Citation Nr: 0321270	
Decision Date: 08/26/03    Archive Date: 09/02/03

DOCKET NO.  96-42 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an effective date earlier than April 2, 
1987 for the grant of service connection for residuals of 
nasal bone fracture.  

2.  Entitlement to an initial disability rating for service-
connected residuals of nasal bone fracture, in excess of a 
noncompensable rating prior to March 1, 1989, and in excess 
of a 10 percent rating from March 1, 1989. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran (also referred to as "appellant" or 
"claimant") served on active duty from July 1964 to April 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from  rating decisions issued in November 
1987 and June 1996 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas.  

The November 1987 RO rating decision on appeal granted 
service connection for residuals of nasal fracture, effective 
from April 2, 1987 (date of claim for service connection), 
and assigned an initial noncompensable disability rating.  
The RO accepted a January 1988 letter from the veteran 
(received via his Congressman) as a notice of disagreement 
with the initial rating assigned by the RO.  In February 
1988, the RO issued a statement of the case regarding the 
appeal of initial rating assignment.  On a VA Form 9 received 
in August 1988, the veteran effectively entered a substantive 
appeal regarding the initial (noncompensable) rating 
assignment.  

In January 1996, the veteran effectively entered a claim for 
an effective date earlier than April 2, 1987 for the grant of 
service connection for residuals of nasal fracture.  In the 
June 1996 rating decision on appeal, the RO effectively 
denied a claim for an effective date earlier than April 2, 
1987 for the grant of service connection for residuals of 
nasal fracture, although it styled the issue differently 
(although purporting to address an effective date for a 
rating versus the effective date for grant of service 
connection, and styling the issue in terms of clear and 
unmistakable error (CUE) rather than earlier effective date 
with an ancillary question of CUE).  In June 1996, the 
veteran entered notice of disagreement with the RO's 
effective date determination; in August 1996, the RO issued a 
statement of the case addressing the earlier effective date 
issue; and in September 1996, on a VA Form 9, the veteran 
entered a substantive appeal on the issue of entitlement to 
an earlier effective date for service connection for 
residuals of nasal bone fracture. 


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5102, 5103, 5103A, 5107 (West 2002)) became law.  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminated the concept 
of a well-grounded claim and superseded the decision of the 
United States Court of Appeals for Veterans Claims in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per 
curiam order), which had held that VA could not assist in the 
development of a claim that was not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, § 
7(a), 114 Stat. at 2099-2100; see also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).

VCAA includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits and which evidence, if 
any, the veteran is expected to obtain and submit, and which 
evidence will be obtained by VA.  See 38 U.S.C.A. § 5103(a) 
and (b) (West 2002).  Also see Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  Because of the change in the law 
brought about by the VCAA, a remand in this case is required 
for compliance with the notice and duty to assist provisions 
contained in the VCAA.  Although the RO notified the veteran 
of the regulatory provisions of the VCAA, and undertook some 
development, because the RO has not yet considered whether 
any additional notification or development action is required 
under the VCAA, it would be potentially prejudicial to the 
appellant if the Board were to proceed to issue a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92.  Although the veteran may waive his right 
to notice and duty to assist under the VCAA, the record does 
not reflect that he has done so.

As the veteran perfected an appeal on the issue of initial 
rating assignment for his service-connected residuals of 
nasal fracture, subsequent statements, evidence, and 
contentions by the veteran and development actions by the RO 
should have been construed as simply a continuation of that 
initial rating appeal which had not yet been addressed by the 
Board.  As the veteran had perfected an appeal on the issue 
of initial rating assignment for his service-connected 
residuals of nasal bone fracture, subsequent contentions for 
a "higher" rating, such as the veteran's January 1996 
letter contending that his condition was "getting worse," 
could not constitute a claim for increased rating, but only 
contentions regarding the previously perfected initial rating 
claim.

The November 1987 RO rating decision assigned an effective 
date of April 2, 1987 (date of claim for service connection) 
for the grant of service connection for residuals of nasal 
fracture.  The evidence of record, including the January 1988 
letter from the veteran received via his Congressman, does 
not reflect that the veteran entered notice of disagreement 
with this decision; the January 1988 letter mentioned the 
original nasal fracture in 1966, but did not express 
disagreement with the assignment of an effective date of 
April 2, 1987 for service connection for residuals of nasal 
bone fracture.  The finality of the November 1987 rating 
decision to assign April 2, 1987 as the effective date for 
the grant service connection for residuals of a nasal bone 
fracture, therefore, must be addressed as part of the 
veteran's claim for an earlier effective date than April 2, 
1987 for the grant of service connection.    

In this case, it was not until January 1996 that the veteran 
entered a claim for an earlier effective date (earlier than 
April 2, 1987) for the grant of service connection for 
residuals of nasal fracture.  In the June 1996 rating 
decision on appeal, the RO effectively denied a claim for an 
effective date earlier than April 2, 1987 for the grant of 
service connection for residuals of nasal fracture, although 
it did so by styling the issue differently (as one of whether 
there was CUE in an unidentified (but appears to be a 
September 1989) rating decision which assigned an effective 
date for a 10 percent rating).  It appears in this case that, 
in the June 1996 rating decision currently on appeal, the RO 
was addressing whether a September 1989 rating decision 
(which addressed a 10 percent rating assignment from a 
certain date rather than question of effective date for 
service connection) contained CUE; the June 1996 RO rating 
decision did not address the question of whether an effective 
date earlier than April 2, 1987 was warranted for the grant 
of service connection for residuals of nasal fracture.  Upon 
Remand, the RO should specifically advise the veteran of the 
pertinent laws and regulations pertaining to effective date 
claims, including 38 U.S.C.A. §§ 5110, 7105 (West 2002) and 
38 C.F.R. § 3.400 (2002). 

In order to raise a claim of CUE, even if alleged as a theory 
of entitlement to an earlier effective date for service 
connection, the veteran must specifically allege CUE in a 
specifically identified rating decision.  To raise a claim of 
CUE, the veteran or his representative must also specify what 
factual or legal error is alleged to have occurred in that 
rating decision, and how the outcome of that rating decision 
would have been different but for the factual or legal error.  
If, in this case, the veteran intends to allege CUE in the 
RO's November 1987 assignment of April 2, 1987 as the 
effective date for the grant of service connection for 
residuals of nasal bone fracture, he or his representative 
needs to specifically allege such error, rather than just 
entering general contentions that a nasal fracture occurred 
in service in 1965 or 1966 or that the veteran received 
treatment for such a fracture in 1966.  Upon remand, the RO 
should further advise the veteran of the need to specifically 
raise such a CUE claim, especially if it is his theory of 
entitlement to an earlier effective date for the grant of 
service connection.  If the veteran specifically alleges CUE 
in the November 1987 rating decision, the RO should address 
any question of CUE as an ancillary question or theory of 
whether entitlement to an earlier effective date for service 
connection is warranted.  

In deciding the earlier effective date claim, whether or not 
the veteran specifically alleges CUE in the November 1987 
rating decision, the RO must address the finality of the 
November 1987 rating decision.  In this case, the RO must 
address the finality of the RO's November 1987 assignment of 
April 2, 1987 as the effective date for the grant of service 
connection for residuals of nasal bone fracture.  If the 
veteran specifically alleges CUE in the November 1987 
assignment of effective date for service connection, as an 
ancillary issue to the earlier effective date issue on 
appeal, the RO should also address whether there was CUE in 
the November 1987 rating decision.  A claim of CUE only 
pertains to a prior final rating decision.  

 Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should review the claims file and ensure 
that all notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), in addition to that specified below, 
are fully complied with and satisfied.  See also 38 
C.F.R. § 3.159 (2002).  The RO should also notify 
the veteran of what evidence is required to 
substantiate his claims on appeal, what evidence, 
if any, the veteran is to submit, and what evidence 
VA will obtain.  See Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  Any notice given, or 
action taken thereafter by the RO, must also comply 
with the holdings of Disabled American Veterans, 
et. al. v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003) (veteran is to be afforded 
one year from VCAA notice to submit additional 
evidence).    

2.  The RO should contact the veteran and request 
that he furnish the names, addresses, and dates of 
treatment of all medical providers from whom he has 
received treatment for his service-connected 
residuals of nasal bone fracture since May 1998.  
After securing the necessary authorizations for 
release of this information, the RO should seek to 
obtain copies of all treatment records referred to 
by the veteran.

3.  The veteran should be scheduled for an 
appropriate VA examination in order to determine 
the severity of his residuals of nasal bone 
fracture.  The claims folders should be made 
available to the examiner for review of pertinent 
documents therein.  All indicated tests should be 
conducted.  All residuals of the nasal bone 
fracture should be identified and described in 
detail.  The examiner should specifically comment 
on whether there is 50 percent obstruction of the 
nasal passage on both sides or complete obstruction 
on one side and whether there is marked 
interference with breathing space.

4.  Thereafter, as applicable, the RO should 
readjudicate the issues of entitlement to an 
effective date earlier than April 2, 1987 for the 
grant of service connection for residuals of 
fracture of the nasal bone, and entitlement to an 
initial disability rating for service-connected 
residuals of fracture of the nasal bone, in excess 
of a noncompensable rating prior to March 1, 1989, 
and in excess of a 10 percent rating from March 1, 
1989.  Regarding the earlier effective date issue, 
the RO should specifically advise the veteran of 
the pertinent laws and regulations pertaining to 
effective date claims, including 38 U.S.C.A. 
§§ 5110, 7105 and 38 C.F.R. § 3.400.  The RO should 
advise the veteran and his representative of the 
need to specifically raise any allegations of CUE, 
of the specific requirements to raise a CUE claim, 
and of the requirements to substantiate a CUE 
claim, specifically as applied to the November 1987 
rating decision.  The RO should specifically 
address the question of finality of the November 
1987 rating decision which established April 1987 
as the effective date for service connection for 
residuals of fracture of the nasal bone.  If the 
veteran specifically alleges CUE in the November 
1987 rating decision, the RO should address any 
question of CUE in the November 1987 rating 
decision as an ancillary question or theory of 
whether an earlier effective date for service 
connection is warranted.  Regarding the initial 
rating issue, the RO should address the prior and 
revised rating criteria under Diagnostic Code 6502.  
If any benefit sought on appeal remains denied, the 
appellant and his representative should be 
furnished a supplemental statement of the case that 
addresses any additional evidence added to the 
record since the August 2002 supplemental statement 
of the case and should be given the opportunity to 
respond thereto.  Thereafter, the case should be 
returned to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


